In re Federated Energy Corporation; applying for writ of certiorari and/or review; to the Court of Appeal, Fourth Circuit, No. CA-5560; Parish of Orleans, Civil District Court, Div. “E”, No. 83-15899.
Prior report: La.App., 504 So.2d 604.
Granted. The judgment is vacated and the case is remanded to the Court of Appeal for a review of the entire record, including the correctness of the trial court’s factual findings as to the parties’ intent as revealed by the testimony of the witnesses.
LEMMON, J., would grant the writ and would grant the rehearing.